             Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMODITY FUTURES TRADING                              Case No. 21-CV-1919
COMMISSION,
                                                       ECF Case
                       Plaintiff,
                                                       COMPLAINT FOR INJUNCTIVE
       v.                                              AND OTHER EQUITABLE RELIEF
                                                       AND FOR CIVIL MONETARY
JOHN DAVID MCAFEE and                                  PENALTIES UNDER THE
JIMMY GALE WATSON, JR.,                                COMMODITY EXCHANGE ACT
                                                       AND COMMISSION REGULATIONS
                       Defendants.
                                                       JURY TRIAL DEMANDED

                                     I.     INTRODUCTION

       1.      From at least in or around December 2017 through at least in or around February

2018 (the “Relevant Period”), John David McAfee (“McAfee”) and Jimmy Gale Watson Jr.

(“Watson”) (collectively, “Defendants”), and others engaged in a digital asset “pump and dump”

manipulative and deceptive scheme in which Defendants fraudulently recommended to the

public to purchase digital assets such as verge, reddcoin, and dogecoin, among others, each a

commodity in interstate commerce. In furtherance of the manipulative and deceptive scheme,

Defendants (a) identified digital assets with respect to which they believed McAfee’s

promotional efforts could move the market, (b) secretly accumulated positions in the digital

assets in anticipation of deceptively promoting the digital assets online in order to cause price

spikes; (c) falsely and misleadingly endorsed the digital assets via Twitter and other media as

recommended long-term investments that would “change the world,” thereby exploiting the

broad reach of McAfee’s public Twitter account, while concealing Defendants’ true holdings and

plan to liquidate the digital assets quickly; and (d) secretly sold off most or all of Defendants’

holdings in these digital assets as prices rose sharply following McAfee’s endorsements. This
              Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 2 of 20




manipulative and deceptive scheme caused harm to market participants who paid inflated prices

for the digital assets.

        2.       During the Relevant Period, Defendants obtained gains from the manipulative and

deceptive scheme involving short-term trading of digital assets such as bitcoin and other digital

assets for a profit of in excess of $2 million at then-prevailing bitcoin valuations, to the detriment

of individuals who purchased the digital assets at inflated prices, including individuals in the

United States.

        3.       Through this conduct, Defendants have engaged, are engaging, or are about to

engage in fraudulent and manipulative acts and practices in violation of the Commodity

Exchange Act (“Act”), 7 U.S.C. §§ 1–26 (2018), and Commission Regulations (“Regulations”),

17 C.F.R. pts. 1–190 (2020), specifically Sections 6(c)(1), 6(c)(3), and 9(a)(2) of the Act,

7 U.S.C. §§ 9(1), (3), 13(a)(2) (2018), and Regulations 180.1(a) and 180.2,

17 C.F.R. §§ 180.1(a), 180.2 (2020).

        4.       Accordingly, pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), the

Commission brings this action to enjoin such acts and practices and compel compliance with the

Act. In addition, the Commission seeks civil monetary penalties and remedial ancillary relief,

including, but not limited to, trading bans, restitution, disgorgement, rescission, pre- and post-

judgment interest, and such other relief as the Court may deem necessary and appropriate.

        5.       Unless restrained and enjoined by this Court, Defendants are likely to continue to

engage in the acts and practices alleged in this Complaint and similar acts and practices, as more

fully described below.

                              II.    JURISDICTION AND VENUE

        6.       Jurisdiction. This Court has jurisdiction over this action under

28 U.S.C. § 1331 (2018) (federal question jurisdiction) and 28 U.S.C. § 1345 (2018) (district


                                                  2
              Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 3 of 20




courts have original jurisdiction over civil actions commenced by the United States or by any

agency expressly authorized to sue by Act of Congress). In addition, Section 6c(a) of the Act,

7 U.S.C. § 13a-1(a) (2018), authorizes the Commission to seek injunctive and other relief against

any person whenever it appears to the Commission that such person has engaged, is engaging, or

is about to engage in any act or practice constituting a violation of any provision of the Act or

any rule, regulation, or order thereunder.

        7.      Venue. Venue properly lies with the Court pursuant to Section 6c(e) of the Act,

7 U.S.C. § 13a-1(e) (2018), because Defendants are found in, inhabit, or transact business in this

District, or because acts and practices in violation of the Act occurred, are occurring, or are about

to occur, within this District.

                                     III.    THE PARTIES

        8.      Plaintiff Commodity Futures Trading Commission (“Commission” or

“CFTC”) is an independent federal regulatory agency that is charged by Congress with the

administration and enforcement of the Act and the Regulations. The Commission maintains its

principal office at Three Lafayette Centre, 1155 21st Street, N.W. Washington, D.C. 20581.

        9.      Defendant John David McAfee, previously of Tennessee, is a natural person with

an unknown residence, currently detained by authorities in Spain awaiting extradition

proceedings. McAfee has never been registered with the Commission. During the Relevant

Period, McAfee tweeted from the verified Twitter account @officialmcafee.

        10.     Jimmy Gale Watson Jr. is a natural person whose last known residence is in

California. Watson was employed by McAfee during the Relevant Period and assisted in the

manipulative and deceptive scheme. Watson has never been registered with the Commission.




                                                 3
             Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 4 of 20




                                          IV.     FACTS

       A.      Overview

       11.     A virtual currency is a type of digital asset defined here as a digital representation

of value that functions as a medium of exchange, a unit of account, and/or a store of value, but

does not have legal tender status in any jurisdiction. Bitcoin, ether, verge, dogecoin, reddcoin,

and other virtual currencies are distinct from “real” currencies, which are the coin and paper

money of the United States or another country that are designated as legal tender, circulate, and

are customarily used and accepted as a medium of exchange in the country of issuance.

       12.     Digital assets, such as bitcoin, ether, and other virtual currencies such as verge,

dogecoin, and reddcoin, identified in this Complaint are encompassed by the definition of

“commodity” under Section 1a(9) of the Commodity Exchange Act.

       13.     During the Relevant Period, Defendants falsely and misleadingly endorsed several

digital assets through social media distributed nation- and worldwide, for the purpose of

deceiving investors, including those in New York, New York, into entering into contracts of sale

of virtual currency, including bitcoin, verge, dogecoin, and reddcoin, among others, through

electronic web-based virtual currency trading platforms based in various states and countries,

thereby increasing short-term demand and higher prices for the digital assets that Defendants had

secretly purchased shortly before.

       B.      McAfee’s Purported Expertise, Research, and Unbiased Endorsement of
               Digital Assets

       14.     During the Relevant Period, McAfee maintained a Twitter account with hundreds

of thousands of “followers.” Among other things, McAfee used the account as a public platform

to publicize his purported views of digital assets, including promotions of certain digital assets




                                                 4
               Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 5 of 20




and predictions as to their future value, to persons within this District, the United States, and the

world.

         15.    Defendants intended for McAfee’s tweets and other promotional statements to

have a significant short-term impact on the prevailing prices of digital assets that he promoted.

         16.    Defendants intended to cause an artificial price for the digital assets that were the

subject of the scheme.

         17.    In December 2017, McAfee began tweeting recommendations for digital assets,

and on or around December 20, 2017, McAfee publicly announced his plans to tweet a

recommended digital asset each day, called the “Coin of the Day,” and later the “Coin of the

Week.”

         18.    McAfee endorsed or promoted at least ten digital assets as his promoted “Coin of

the Day” or “Coin of the Week” during the Relevant Period.

         19.    McAfee touted his recommendations as deeply researched, selected without bias

from the vast majority of inferior digital assets, and long-term values to investors. He stated that

he had no position in the coins he recommended or endorsed.

         20.    For example, on or around December 15, 2017, with respect to an endorsed digital

asset, McAfee by public tweet on his @officialmcafee account denied owning any of the digital

asset he had endorsed and further disclaimed having any ulterior motive.

         21.    Similarly, on or around December 20, 2017, McAfee issued a tweet through his

@officialmcafee account indicating that “[m]ost of the 2,000 coins are trash or scams. I’ve read

every white paper. The few I’m connected to I will tell you. The rest I have no position in. These

coins will change the world. You can support that change.”




                                                  5
                Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 6 of 20




          22.    In an interview on or around December 22, 2017, McAfee re-affirmed his

purported lack of bias: “if I say this is a great coin, and nothing else, I promise you I don’t own

any of it, I am not affiliated with it, and I’m not interested in whether or not you buy it . . . . so

I’m sorry this is what the world is . . . . Listen, I’m 72 years old, what am I going to do with

more money? Seriously, I mean, my knees are bad. What am I going to buy? I don’t need

money. What I need is to create a better world for [the] children.”

          23.    McAfee’s recommendations tended to increase demand for the promoted digital

asset.

          24.    For example, on or around January 8, 2018, McAfee touted the digital asset

dogecoin as his Coin of the Week. Shortly after McAfee’s endorsement of dogecoin, the digital

asset’s trading price rose more than 10% from the time just before McAfee’s tweet.

          25.    This pattern—McAfee’s promotion of a digital asset, immediately followed by a

short-lived price rise—occurred with respect to at least nine digital assets during the Relevant

Period.

          C.     Defendants’ Manipulative and Deceptive Scheme

          26.    During the Relevant Period, McAfee and Watson, with the assistance of others

(including but not limited to “Agent 1”), engaged in a deceptive pump-and-dump scheme

involving several digital assets.

          27.    The manipulative and deceptive scheme involved trades on digital asset trading

platforms in the United States, with persons located in the United States and beyond, including

New York, New York.

          28.    As is typical of such schemes, Defendants’ scheme consisted of secretly

accumulating a position in a digital asset, “pumping” in the form of touting the asset in order to

increase demand, while deceptively concealing the full truth of the previously accumulated


                                                   6
             Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 7 of 20




position and the intent to promptly sell the position; and then “dumping” the asset by selling it

into the inflated demand as price levels rise in response to the deceptive touting.

       29.     McAfee and Watson strategically selected digital assets that would be suitable for

the pump-and-dump scheme.

       30.     Verge Strategy. In or around December 13, 2017, as part of the scheme, McAfee

transferred bitcoin worth approximately $20,000 using the then-prevailing valuation to Agent 1.

McAfee then confirmed the transfer to Agent 1 via Skype messages and directed Agent 1 to use

a portion of the bitcoin to trade for verge at the then-prevailing valuation in bitcoin.

       31.     Verge Build. As directed by McAfee, Agent 1 then traded approximately 0.4

bitcoin for over 687,000 verge.

       32.     Verge Pump. After Agent 1 had traded the bitcoin for McAfee via an electronic

digital asset trading platform, McAfee issued tweets through his @officialmcafee account

promoting and endorsing verge. For example, on or around December 13, 2017, after Agent 1

had purchased verge using bitcoin, McAfee tweeted that he was “inundated by people asking me

for recommendations on cryptocurrencies. If you would use your heads you would figure out that

the privacy coins (anonymous transactions) will have the greatest future. Coins like Monero

(XMR), Verge (XVG), or Zcash (ZEC) cannot lose.” The next day, McAfee followed up

specifically regarding verge:

               No. Not joking. I included Verge (XVG) because it is a legitimate
               privacy coin and it is also selling for less than three cents. If you
               know investing, you know that it is easier for a 3 cent coin to
               go to 3 dollars, than it is for a $300 dollar coin to go to $30,000 -
               same rise.

These tweets were followed by a live interview of McAfee on or around December 16, 2017, in

which he continued to tout verge.




                                                  7
              Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 8 of 20




        33.     During and following McAfee’s public touts of verge, the prevailing price of

verge increased. Initially, the price had tripled by the morning of on or around December 16,

2017, as Agent 1 reported to McAfee in a Skype message. Ultimately, after the livestreamed

interview with McAfee, the price of verge rose more than approximately 500% from the day

before McAfee’s first touts by tweet, to the end of day on or around December 17, 2017.

        34.     Verge Dump. As the price of verge rose, McAfee directed Agent 1 to trade

McAfee’s verge position for bitcoin, yielding approximately 2 bitcoin, approximately five times

the original investment.

        35.     Verge Concealment. During McAfee’s trading for verge by and through Agent 1,

as well as during McAfee’s widely distributed public promotions of verge, McAfee did not

disclose his financial interest in verge, nor his intent to sell his verge position as the verge price

rose after his promotion.

        36.     After Defendants’ pump and then dump of verge, Defendants announced that they

would engage in the “Coin of the Day” recommendation program, but did not disclose that they

would use the purported Coin of the Day series to engage in pump-and-dumps of several digital

assets over a short period of time.

        37.     Effectively, rather than a true endorsement of a digital asset that McAfee expected

to “change the world” and be a valuable long-term investment, the Coin of the Day series was

merely a series of pump-and-dumps. Defendants collaborated together to select the digital asset

identified for each digital asset to recommend.

        38.     Reddcoin Strategy. For example, early in the morning on or around December

24, 2017, McAfee directed Agent 1 to accumulate a position in the digital asset reddcoin by

trading bitcoin, explaining that McAfee intended to issue a promotional tweet at 9:00 AM the




                                                   8
               Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 9 of 20




next morning, and directing Agent 1 to sell McAfee’s reddcoin position when the prevailing

reddcoin price, as a result of McAfee’s tout tweet, reached a 60% increase.

         39.    Reddcoin Build. Agent 1, consistent with McAfee’s instructions, promptly traded

approximately 33 bitcoin in exchange for approximately 43,000,000 reddcoin.

         40.    For his own benefit as part of the scheme, around this time, Watson also traded a

smaller amount of bitcoin for a position in reddcoin in anticipation of the pump.

         41.    Reddcoin Pump. Hours later, consistent with the stated plan, McAfee issued a

tout tweet through his @officialmcafee account promoting reddcoin as the “coin of the day” and

describing it as undervalued.

         42.    Specifically, McAfee tweeted that reddcoin was a “sleeper,” the “most widely

used social network coin,” and had been “flying under the radar since 2014.”

         43.    Shortly following McAfee’s tout by tweet, the prevailing market price of reddcoin

surged by approximately 100% over the previous day’s closing price.

         44.    Reddcoin Dump. Almost immediately following McAfee’s tout by tweet, as

directed by McAfee, and as reddcoin’s prevailing price rose sharply, Agent 1 sold the previously

accumulated reddcoin position for bitcoin.

         45.    These trades generated bitcoin profits in the account controlled by Agent 1 of

approximately 26 bitcoin. Watson similarly sold his entire position shortly after the tweet, and

netted a profit of approximately 0.8 btc.

         46.    McAfee closely followed Agent 1’s efforts. During the dump of reddcoin that

McAfee had directed, McAfee wrote to Agent 1, “let me know when you have finished selling,”

and when Agent 1 confirmed the reddcoin had been sold for bitcoin, McAfee replied, “high

five.”




                                                 9
             Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 10 of 20




       47.     Reddcoin Concealment. McAfee did not disclose his recently acquired position

in reddcoin in advance of the tout, nor did he reveal to his Twitter followers that his intent was to

create a short-term spike in the price of reddcoin.

       48.     Dogecoin Strategy. On or around January 3, 2018, McAfee and Watson

strategized as to the next digital asset to be the vehicle of their pump-and-dump scheme. Watson

recommended dogecoin. Watson also recommended to McAfee waiting for dogecoin to increase

in price after their building of a position before tweeting out the promotion. Watson predicted to

McAfee that the market price of dogecoin would likely “skyrocket” almost immediately after

McAfee’s tweet, just as other digital assets touted by McAfee had done.

       49.     Dogecoin Build. McAfee then directed Agent 1 to trade bitcoin for dogecoin.

Over the next few days, Agent 1 traded approximately 74.5 bitcoin in exchange for

approximately 119.3 million dogecoin. In addition, Watson himself built a position in dogecoin,

spending approximately 4.1 btc to purchase approximately 6.7 million dogecoin.

       50.     Dogecoin Pump. On or around January 8, 2018, or about five days after Watson

and McAfee had identified dogecoin as the next coin to promote, McAfee issued a tout by tweet

endorsing dogecoin as his “Coin of the Week.” The tout did not disclose Defendants’ financial

interest in dogecoin, their intent to dump dogecoin as the price spiked after being touted, or the

fact that McAfee was not endorsing dogecoin without bias as a long-term value for investors.

       51.     Dogecoin Dump. Almost immediately after McAfee’s tout by tweet of dogecoin,

at McAfee’s direction, his team traded his dogecoin position for a net profit of approximately

49.5 bitcoin. Additionally, at the same time as Agent 1 was selling dogecoin, Watson also sold

his dogecoin position for a net profit of more than 2.9 btc.




                                                 10
                Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 11 of 20




          52.     During the Relevant Period, McAfee and Watson, directly and through others,

engaged in similar iterations of the pump-and-dump scheme with respect to other digital assets as

well.

          D.      Deceptive Nature of Defendants’ Scheme

          53.     At various times during the Relevant Period, McAfee made misleading statements

and omissions concerning his financial interest and intent as to the touted digital assets.

          54.     For example, in or around December 15, 2017, in response to a Twitter user

questioning whether McAfee had endorsed the digital asset verge so as to “pump the coin” for

his own financial benefit, McAfee misleadingly stated through his @officialmcafee account that

he did not have a position in the digital asset and falsely disclaimed any ulterior motive for his

recommendations and endorsements.

          55.     In fact, McAfee by and through his team had built a position in the digital asset

verge shortly before the tout by tweet in order to pump and then dump the digital asset into the

resulting price spike.

          56.     At various times during the Relevant Period, McAfee misleadingly characterized

his endorsements of digital assets as recommendations for long-term investments.

          57.     For example, on or around January 28, 2018, with respect to a Coin of the Week

recommendation, McAfee stated by tweet that “all” of his recommendations were “long term

recommendations.”

          58.     McAfee further claimed that his recommendations were based on significant

research, including review of thousands of “white papers” on the digital assets.

          59.     In fact, by on or around December 20, 2017, McAfee had not “read every white

paper.”




                                                   11
             Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 12 of 20




       60.     In fact, rather than thoroughly researched, truthful recommendations for long-

term value, McAfee’s endorsements of the digital assets were part and parcel of Defendants’

short-term pump-and-dump scheme.

       61.     In fact, McAfee’s and Watson’s criteria for selecting digital assets for McAfee’s

endorsement centered on suitability for the pump-and-dump scheme, not long term value and not

potential to “change the world.” McAfee’s criteria for identifying digital assets included current

market price, circulating supply, market capitalization, and trading volume.

       62.     Defendants understood that touting a digital asset for purchase on certain grounds,

while simultaneously trying to sell their previously accumulated position in the digital asset, was

deceptive and wrongful.

       63.     For example, in the interview on or around December 22, 2017, McAfee warned

investors to view digital asset recommendations with suspicion because: “[Unscrupulous

promoters] go, ‘Oh, I love this one, or I love that one, and this looks great.’ They don’t know

why they’re saying it. Maybe they’re saying it because they bought 100,000 coins and they can’t

sell them, right?”

       64.     McAfee made these and other false and misleading representations and omissions

of material facts to prospective investors in the touted digital assets during the Relevant Period,

including but not limited to through social media available across the United States and

worldwide.

       65.     McAfee made these and other false and misleading representations and omissions

of material facts to prospective investors as well as persons already holding positions in the

digital assets knowingly or with reckless disregard for the truth.




                                                 12
               Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 13 of 20




         66.     Defendants knew or were reckless in not knowing that these statements were false

and misleading.

         67.     Defendants understood that these false and misleading statements were in

furtherance of the scheme.

V.       VIOLATIONS OF THE COMMODITY EXCHANGE ACT AND REGULATIONS

             Count I—Fraud and Manipulation by Deceptive Device or Contrivance
     Violations of Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2018), and Regulation 180.1(a),
                                    17 C.F.R. § 180.1(a) (2020)

         68.     Paragraphs 1 through 67 are re-alleged and incorporated herein by reference.

         69.     7 U.S.C. § 9(1), makes it unlawful for any person, directly or indirectly, to:

                 use or employ, or attempt to use or employ, in connection with any
                 swap, or a contract of sale of any commodity in interstate commerce,
                 or for future delivery on or subject to the rules of any registered
                 entity, any manipulative or deceptive device or contrivance, in
                 contravention of such rules and regulations as the Commission shall
                 promulgate by not later than 1 year after [July 21, 2010, the date of
                 enactment of the Dodd-Frank Wall Street Reform and Consumer
                 Protection Act] . . . .

         70.     17 C.F.R. § 180.1(a), provides:

                 It shall be unlawful for any person, directly or indirectly, in
                 connection with any swap, or contract of sale of any commodity in
                 interstate commerce, or contract for future delivery on or subject to
                 the rules of any registered entity, to intentionally or recklessly:

                 (1) Use or employ, or attempt to use or employ, any manipulative
                 device, scheme, or artifice to defraud;

                 (2) Make, or attempt to make, any untrue or misleading statement of
                 a material fact or to omit to state a material fact necessary in order
                 to make the statements made not untrue or misleading;

                 (3) Engage, or attempt to engage, in any act, practice, or course of
                 business, which operates or would operate as a fraud or deceit upon
                 any person . . . .




                                                   13
              Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 14 of 20




        71.      During the Relevant Period, as described above, Defendants violated

7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a) by, among other things, in connection with contracts of

sale of commodities in interstate commerce, making or attempting to make untrue or misleading

statements of material fact or omitting to state or attempting to omit material facts necessary in

order to make statements made not untrue or misleading, such as the following:

              A. Misleadingly characterizing Defendants’ digital asset recommendations as based

                 on substantial research into long-term value, rather than simply digital assets

                 susceptible to the pump-and-dump scheme;

              B. Misleadingly issuing purportedly unbiased digital asset touts by tweet while

                 disclaiming financial interest in a short-term price rise; and

              C. Misrepresenting or concealing the true motive of Defendants’ digital asset touts

                 by tweet, namely, to contribute to a short-term price rise and secretly trade out of

                 the position into that price rise.

        72.      Defendants engaged in the acts and practices described above willfully,

intentionally, or recklessly.

        73.      By this conduct, Defendants violated 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a).

        74.      Section 13(a) of the Act provides that “[a]ny person who commits, or who willfully

aids, abets, counsels, commands, induces, or procures the commission of, a violation of any of the

provisions of this [Act or Regulations] or who acts in combination or concert with any other person

in any such violation, or who willfully causes an act to be done or omitted which if directly

performed or omitted by him or another would be a violation of the provisions of this chapter or any

of such rules, regulations, or orders may be held responsible for such violation as a principal.” 7

U.S.C. § 13c(a).




                                                      14
                Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 15 of 20




        75.       Pursuant to Section 13(a) of the Act, each Defendant is liable for the other’s

violations of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a).

        76.       Each act of: (1) using or employing, or attempting to use or employ, a

manipulative device, scheme, or artifice to defraud; (2) making, or attempting to make, untrue or

misleading statements of material fact, or omitting to state material facts necessary to make the

statements not untrue or misleading; and (3) engaging, or attempting to engage, in any act,

practice, or course of business, which operated or would operate as a fraud or deceit upon any

person, including but not limited to those specifically alleged herein, is alleged as a separate and

distinct violation of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a).

              Count II—Attempted Manipulation of the Price of a Commodity
         Sections 6(c)(3) and 9(a)(2) of the Act, 7 U.S.C. §§ 9(3), 13(a)(2) (2018), and
                           Regulation 180.2, 17 C.F.R. § 180.2 (2020)

        77.       Paragraphs 1 through 67 are re-alleged and incorporated herein by reference.

        78.       Section 6(c)(3) of the Act, 7 U.S.C. § 6(c)(3) (2018) makes it unlawful for “any

person, directly or indirectly, to manipulate or attempt to manipulate the price of any swap, or of

any commodity in interstate commerce, or for future delivery on or subject to the rules of any

registered entity.”

        79.       Section 9(a)(2) of the Act, 7 U.S.C. § 9(a)(2) (2018), makes it unlawful for “[a]ny

person to manipulate or attempt to manipulate the price of any commodity in interstate

commerce, or for future delivery on or subject to the rules of any registered entity, or any

swap . . . .”

        80.       Commission Regulation 180.2, 17 C.F.R. § 180.2 (2020), makes it “unlawful for

any person, directly or indirectly, to manipulate or attempt to manipulate the price of any swap,

or of any commodity in interstate commerce, or for future delivery on or subject to the rules of

any registered entity.”


                                                    15
              Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 16 of 20




        81.      During the Relevant Period, as described above, Defendants attempted to

manipulate the price of a commodity in interstate commerce or for future delivery on or subject

to the rules of any registered entity in violation of Sections 6(c)(3) and 9(a)(2) of the Act and

Regulation 180.2.

        82.      Section 13(a) of the Act provides that “[a]ny person who commits, or who willfully

aids, abets, counsels, commands, induces, or procures the commission of, a violation of any of the

provisions of this [Act or Regulations] or who acts in combination or concert with any other person

in any such violation, or who willfully causes an act to be done or omitted which if directly

performed or omitted by him or another would be a violation of the provisions of this chapter or any

of such rules, regulations, or orders may be held responsible for such violation as a principal.” 7

U.S.C. § 13c(a).

        83.      Pursuant to Section 13(a) of the Act, each Defendant is liable for the other’s

violations of 7 U.S.C. § 9(3) and 17 C.F.R. § 180.2.

        84.      Each and every overt action in furtherance of the attempt to manipulate prices,

and each act of attempted manipulation is alleged herein as a separate and distinct violation of

Sections 6(c)(3) and 9(a)(2) of the Act and Regulation 180.2.

                                   VI.     RELIEF REQUESTED

        WHEREFORE, the Commission respectfully requests that the Court, as authorized by

Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), and pursuant to its own equitable powers, enter:

              A. An order finding that Defendants violated Sections 6(c)(1), 6(c)(3), and 9(a)(2) of

                 the Act, 7 U.S.C. §§ 9(1), (3), 13(a)(2) (2018), and Regulations 180.1(a) and

                 180.2, 17 C.F.R. §§ 180.1(a), 180.2 (2020);

              B. An order of permanent injunction enjoining each Defendant and any other person

                 or entity associated with them, including but not limited to affiliates, agents,


                                                   16
Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 17 of 20




  servants, employees, assigns, attorneys, and all persons in active concert or

  participation with each Defendant, including any successor thereof, from:

      i. Engaging, directly or indirectly, in conduct in violation of

         7 U.S.C. §§ 9(1), (3), 13(a)(2), and 17 C.F.R. §§ 180.1(a), 180.2;

     ii. Trading on or subject to the rules of any registered entity (as that term is

         defined in Section 1a(40) of the Act, 7 U.S.C. § 1a(40) (2018));

    iii. Entering into any transactions involving “commodity interests” (as that

         term is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2020)), for their own

         personal account(s) or for any account in which a Defendant has a direct

         or indirect interest;

     iv. Having any commodity interests traded on either Defendant’s behalf;

     v. Controlling or directing the trading for or on behalf of any other person or

         entity, whether by power of attorney or otherwise, in any account

         involving commodity interests;

     vi. Soliciting, receiving, or accepting any funds from any person for the

         purpose of purchasing or selling any commodity interests;

    vii. Applying for registration or claiming exemption from registration with the

         Commission in any capacity, and engaging in any activity requiring such

         registration or exemption from registration with the Commission, except

         as provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2020);

         and/or

   viii. Acting as a principal (as that term is defined in Regulation 3.1(a),

         17 C.F.R. § 3.1(a) (2020)), agent, or any other officer or employee of any




                                   17
Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 18 of 20




           person (as that term is defined in 7 U.S.C. § 1a(38), registered, exempted

           from registration, or required to be registered with the Commission except

           as provided for in 17 C.F.R. § 4.14(a)(9));

C. An order requiring Defendants to pay civil monetary penalties of not more than

   the civil monetary penalty prescribed by Section 6c(d)(1) of the Act, 7

   U.S.C. § 13a-1(d)(1) (2018), as adjusted for inflation pursuant to the Federal Civil

   Penalties Inflation Adjustment Act Improvements Act of 2015, Pub. L. 114–74,

   129 Stat. 584, title VII, Section 701, see Commission Regulation 143.8,

   17 C.F.R. § 143.8 (2020), for each violation of the Act or Regulations, plus post-

   judgment interest;

D. An order directing Defendants, as well as any successors thereof, to disgorge,

   pursuant to such procedure as the Court may order, all benefits received

   including, but not limited to, trading profits, revenues, salaries, commissions,

   fees, or loans derived directly or indirectly from acts or practices which constitute

   violations of the Act and Regulations, as described herein, and pre- and post-

   judgment interest thereon from the date of such violations;

E. An order directing Defendants, as well as any successors thereof, to make full

   restitution, pursuant to such procedure as the Court may order, to every customer

   and investor whose funds Defendants received, or caused another person or entity

   to receive, as a result of the acts and practices constituting violations of the Act

   and Regulations, as described herein, and pre- and post-judgment interest thereon

   from the date of such violations;




                                       18
Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 19 of 20




F. An order directing Defendants, as well as any successors thereof, to rescind,

   pursuant to such procedure as the Court may order, all contracts and agreements,

   whether express or implied, entered into between, with, or among Defendants and

   any customer or investor whose funds were received by either Defendant as a

   result of the acts and practices which constituted violations of the Act and the

   Regulations, as described herein;

G. An order directing that Defendants, and any successors thereof, make an

   accounting to the Court of all of their assets and liabilities, together with all funds

   they received from and paid to investors and other persons in connection with

   commodity transactions and all disbursements for any purpose whatsoever of

   funds received from commodity transactions, including salaries, commissions,

   interest, fees, loans, and other disbursement of money or property of any kind

   from at least the beginning of the Relevant Period to the date of such accounting;

H. An order requiring Defendants and any successors thereof to pay costs and fees as

   permitted by 28 U.S.C. §§ 1920 and 2412(a)(2) (2018); and

I. An order providing such other and further relief as the Court deems proper.

                              *        *      *




                                     19
   Case 1:21-cv-01919 Document 1 Filed 03/05/21 Page 20 of 20




                   VII.    DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a jury trial.

Dated: March 5, 2021

                                    COMMODITY FUTURES TRADING
                                      COMMISSION

                                    By: s/Gates S. Hurand
                                    Alejandra de Urioste
                                    Gates S. Hurand
                                    David Oakland
                                    Senior Trial Attorneys
                                    adeurioste@cftc.gov
                                    ghurand@cftc.gov
                                    doakland@cftc.gov
                                    Phone: (646) 746-9700

                                    K. Brent Tomer
                                    Chief Trial Attorney
                                    ktomer@cftc.gov
                                    Phone: (646) 746-9700

                                    Manal M. Sultan
                                    Deputy Director
                                    msultan@cftc.gov
                                    Phone: (646) 746-9700

                                    Commodity Futures Trading Commission
                                    Division of Enforcement
                                    140 Broadway, 19th Floor
                                    New York, NY 10005
                                    Phone: (646) 746-9700
                                    Fax: (646) 746-9940

                                    ATTORNEYS FOR PLAINTIFF
                                    COMMODITY FUTURES TRADING
                                    COMMISSION




                                       20
